                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN

ANTHONY L. TROUPE,
                  Plaintiff,
                                                  Case No. 19-cv-1318-pp
      v.
LAVONTAY FENDERSON, HELMI HAMAD,
ALICE RUDEBUSCH, EMILY S. MUELLER,
SAMUEL A. CHRISTENSEN, FAYE M. FLANCHER,
JAMIE M. MCCLENDON, CHARLES CONSTANTINE,
ROBERT GOEPEL, TIMOTHY D. BOYLE, KELLY LARSEN,
TERRANCE KALLENBACH, BENNETT F. THILL,
GARY F. NEUBAUER, RACHEL A. BREHM,
ADAM R. AMUNDSEN, NATALIE E. LONGRIE,
CODY J. DUMMER, ALLEN J. WASSIL,
A. FELICIA FRIERI GAINES, STEVEN R. HEROLD,
RICHARD RIVERS, JOSEPH R. SPAULDING,
MICHAEL E. SMITH, LENNET WEBB,
and JEREMIAH C. VAN HECKE,
                  Defendants.


 ORDER ADOPTING JUDGE JOSEPH’S RECOMMENDATION (DKT. NO. 7)
 AND DISMISSING DEFENDANTS, DENYING PLAINTIFF’S REQUEST FOR
  SPEEDY TRIAL (DKT. NO. 21), DENYING PLAINTIFF’S REQUEST FOR
 SUMMARY OF EVIDENCE AND THAT ASIA BARRY BE GRANTED POWER
  OF ATTORNEY (DKT. NO. 25), CONSTRUING PLAINTIFF’S PROPOSED
 AMENDED COMPLAINT AS A MOTION TO AMEND THE COMPLAINT AND
 DENYING SAME (DKT. NO. 26), DENYING PLAINTIFF’S MOTION FOR IN-
   CUSTODY SPEEDY TRIAL (DKT. NO. 36) AND ORDERING THE U.S.
                MARSHAL TO SERVE DEFENDANTS


      On September 11, 2019, the plaintiff, who is representing himself and

does not have the assistance of a lawyer, filed a complaint against fifteen

defendants employed by the City of Racine. Dkt. No. 1. As to all fifteen

defendants, the plaintiff made a single allegation: “perjury and threats by

officers, beaten by those that I assumed authority, stalled case starting with a


                                        1
false riverside hearing has court without representation.” Id. at 2. On

September 16, 2019, Magistrate Judge Nancy Joseph ordered the plaintiff to

file an amended complaint within thirty days, dkt. no. 4, and the plaintiff

complied, dkt. no. 5. On October 18, 2019, Judge Joseph granted the plaintiff’s

motion to proceed without prepaying the filing fee, dkt. no. 6, but issued a

separate report recommending that many of the defendants be dismissed for

failure to state a claim, dkt. no. 7.

      The plaintiff filed a timely “objection and grievance” to the

recommendation. Dkt. No. 9. He has since flooded the court with documents

regarding his efforts in connection with this case and ongoing proceedings in

Racine County. See, e.g., Dkt. Nos. 10, 11, 13, 14, 15, 16, 17, 19, 20, 22, 23,

24, 27, 29, 30, 31, 33, 34. He also has filed a proposed amended complaint,

dkt. no. 26, motions for a speedy trial, dkt. nos. 21, 36, and a request for a

summary of the evidence filed and the appointment of Asia Barry as his power

of attorney, dkt. no. 25, and he has asked for a copy of the body cam footage

from the Racine Police Commission, dkt. no. 32. The court will adopt the report

and recommendation, dismiss some of the defendants, deny the plaintiff’s

motions and order the U.S. Marshal to serve the remaining defendants.

I.    Review of the Report and Recommendation

      A.     Legal Standard

      The court reviews de novo any portion of the recommendation to which

the plaintiff filed a timely objection. 28 U.S.C. §636(b)(1); Fed. R. Civ. P. 72(b).




                                          2
The court may accept, reject or modify, in whole or in part, the magistrate

judge’s recommendation. 28 U.S.C. §636(b)(1).

      B.    Amended Complaint

      In his amended complaint, the plaintiff alleges that the defendants

violated the Fourth Amendment and says that he is suing “within the definition

of Bivens or U.S.C. § 1983 of Title 42.” Dkt. No. 5 at 2. The plaintiffs says that

on March 28, 2018, he noticed he was being followed “by unmarked cars” after

leaving a class in Racine, Wisconsin to return to HALO1. Id. at 3. The plaintiff

states that “[a]fter discovering that [he’d] lost the means to return to

Milwaukee,” he began to panic “in order to” find his belongings, particularly the

school laptop given to him by Asia Barry. Id. at 3-4. The plaintiff says that

because he was still being followed and harassed during the “panicked search,”

the plaintiff asked security at S.C. Johnson Wax Headquarters to call the police

to help him search for his belongings. Id. at 4.

      The plaintiff says that “[d]uring the initial questioning,” he noticed that

defendant “Fenderson was upset, almost to the point of tears, when he notified

a ‘51st squad’ that he” had had found the plaintiff. Id. The plaintiff says that

defendant Amundsen offered to drop the plaintiff off at HALO and the plaintiff

accepted on the condition that he ride with Fenderson. Id. The plaintiff says

that during the ride, he noticed that Fenderson was “still corresponding with a




1“HALO” is an acronym for the Homeless Assistance Leadership Organization,”
located in Racine, Wisconsin. Among other things, HALO provides supportive
housing units. https://haloinc.org/housing.
                                         3
‘51st squad’” until Fenderson asked why the plaintiff was in Racine; the plaintiff

responded he was there “ultimately” there for the “finest woman in Racine.” Id.

at 4-5. The plaintiff searched for, but did not locate, his belongings at HALO.

Id. at 5. He says that afterward, he “felt [he] absolutely had to leave because

[he] couldn’t find the armed security of HALO,” and he went searching for

them. Id. He thought they were outside, until someone shined a spotlight in the

plaintiff’s face and yelled at him in the rain. Id.

      The plaintiff says that this time “was identified as [his] altercation with

police of Racine.” Id. He says that he felt “stings, someone forcing [his] head

down from [his] neck, another pulling [his] pants down, ears ringing and [his]

jaw not being able to close before [he] blacked out completely.” Id. The plaintiff

believes he was handcuffed more than one time because he could not defend

himself against blows to his face or the hand pressing on the side of his neck.

Id. The plaintiff has no recollection of being sedated or time at the hospital. Id.

at 5-6. He recalls only a “clapping when [he] woke up at a room with armed

men asking [him] questions while feeling groggy.” Id. at 6.

      The plaintiff says that the members of the Racine Police Department that

he has named “are based of those mentioned of the alleged batter to a officer.”

Id. He says that he is not able to identify the officers who allegedly prevented

him from going to court on April 2, 2018, except for defendant Helmi Hamad

and an officer Leax (Leax is not named as a defendant). Id. According to the

plaintiff, was not booked or given a Wisconsin Department of Corrections

number. Id. He alleges that during his “unlawful stay” at the Racine County

                                          4
Jail, he was “subjected to; pork, breaks of fasting, soundbites played at [his]

cell, no phone access without a third party, and threats of home invasion to

[the plaintiff] and Asia Barry.” Id. at 6-7. The plaintiff says that after his mother

paid his $100 bail on April 24, 2018, he eventually found a “rostor sheet,” but

that he didn’t see “any recognizable names of cellmates of the units [he] was

at.” Id. at 7. The plaintiff says that he wanted to “confirm the well being of Asia”

after she had contacted his mother and several mutual close friends. Id. The

plaintiff says that his attempts to contact Asia “during the case of 18CF00448”

“led to the cases of 18CV000178, 19CV000205 and currently 19CM001221.”

Id.

      The plaintiff says that every case of his in Racine County violates the

First, Fourth, Sixth and Eighth Amendments of the Constitution and he wants

to contest the defendants’ inhumane treatment and prove that he is a “MAN

(and not 3/5ths human) in a federal court of law.” Id. at 7-8.

      The plaintiff attached to the amended complaint seventy-nine pages of

exhibits, including police reports from the Racine Police Department

concerning an incident on March 29, 2018 involving the plaintiff and several of

the officers he mentioned in the complaint. Dkt. No. 5-1 at 9-42.

      C.     Report and Recommendation

      After reviewing the amended complaint, Judge Joseph determined that

the plaintiff had stated a claim against some—but not all—of the defendants

and recommended the dismissal of those against whom the plaintiff had not

stated a claim. Dkt.k No. 7. Judge Joseph concluded that, “very liberally

                                         5
construed,” the amended complaint stated a claim for excessive force or

unlawful arrest in violation of the Fourth Amendment under 42 U.S.C. §1983

against officers who were involved in the arrest of the plaintiff on March 29

2018—defendants Thill (dkt. no. 5-1 at 9-11), Neubauer (id. at 12-13), Dummer

(id. at 14-19), Amundsen (id. at 22-29), Longrie (id. at 30-32), Wassil (id. at 33-

35), Fenderson (id. at 36-39), Frieri Gaines (id. at 40-42), and Webb (id. at 15,

24, 30, 36). Dkt. No. 7 at 3.

      Judge Joseph recommended that the court dismiss those defendants

who were not on the scene but who either photographed the plaintiff’s injuries

or reviewed other officers’ reports. Id. at 3-4. These officers included defendants

Brehm, Rivers, Smith, Spaulding and Herold. Id. She also recommended that

the court dismiss Hamad and Leax, noting that there was no defendant named

Leax and that the plaintiff had not provided enough information for the court to

infer that either defendant prevented the plaintiff from going to court. Id. at 4.

Finally, she recommended the dismissal of defendants Rudebusch, Mueller,

Christensen, Flancher, McClendon, Constantine, Goepel, Boyle, Larsen,

Kallenbach and VanHecke2 because the amended complaint failed to allege any

action (or inaction) by these individuals. Id.




Judge Joseph recommended the dismissal of VanHecke but did not refer to
2

him in her analysis. There are no allegations in the amended complaint against
VanHecke.
                                         6
      D.      Objections

      The plaintiff filed a timely objection to the report and recommendation.

Dkt. No. 9. The basis for the objection is not clear, although the plaintiff

believes that each of these officers are responsible for the alleged violation of

his constitutional rights. He asserts that officer Brehm “is liable for the

sedation of a control substance and treatment during my time of a hospital

that [he] cannot recall after [his] handcuffed beating by Racine Police

Department during my search for HALO’s armed security.” Id. at 2. He asserts

that more officers may have been involved, including Mark J. Heifner, for

threats made “during [the plaintiff’s] time of illegal detention and now involved

in current case 19CM001877.” Id. He also suspects there “may have been

tampering and restructuring of police statements” by supervising officer Webb.

Id.

      The plaintiff next states:

      Of the tempering of my school laptop by Racine Police department
      (on 4/11/2018 at 6:28 pm) with Asia Barry being the previous owner
      I am afraid of her wellbeing more so than my own since she is a
      resident of Racine county. I believe that we are under persecution of
      those under the color of law as if we have 3/5th of the civil rights
      applied to us. From even at the those acting under the enforcement
      and color of law such as; Rudebusch, Mueller, Christensen,
      Flancher, Boyle. Such as example, of Flancher forfeiture of my bail
      for conditions not set under terms of my release and Antoinette L.
      Rich’s stalling tactics with no production of rescue records which
      was made by Officer Brehm. In addition, no reason was made for
      Van Hecke of the Wisconsin Judicial Commission for his negligence
      of my initial report on the violations of Wisconsin Supreme Court
      rule 60 for his cause for it being outside of his jurisdiction for Racine
      circuit court’s misconduct at the judicial level.

Id. at 2-3.

                                         7
       The plaintiff attached the docket sheet from Racine County Circuit Court

Case No. 2018CF000448, which indicates that Judge Faye M. Flancher was the

responsible official in that case, that Antoinette L. Rich was the prosecuting

attorney and that Jamie Marie McClendon was defense counsel. Dkt. No. 9-1 at

4-5.

       E.    Analysis

       The plaintiff objects to the portion of Judge Joseph’s report

recommending dismissal of defendants Hamad, Rudebusch, Mueller,

Christensen, Flancher, McClendon, Constantine, Goepel, Boyle, Larsen,

Kallenbach, Brehm, Herold, Rivers, Spaulding, Smith and Van Hecke. Dkt No.

9 at 1. He explains that, because he does not have access to PACER, he must

“type, copy, and notarized [his] objection in order to comply with the rebuke of

the Magistrate’s plausible biased recommendation.” Id. The plaintiff cites

Wisconsin Supreme Court Rule 60 and says that he is currently facing

additional charges in Racine. Id. at 1-2.

       The objection adds nothing to the plaintiff’s previous allegations against

these defendants except to say that Brehm is “liable for the sedation of a

control substance and treatment during” the plaintiff’s time in the hospital.

But he alleged in the amended complaint that he cannot recall being sedated or

the time spent in the hospital. Dkt. No. 5 at 5, 6. There is nothing in his

objection, amended complaint or attachments to suggest that he now has a

basis for asserting that Brehm, who arrived at the hospital to photograph the

plaintiff’s injuries, was responsible for sedating him with a controlled

                                         8
substance while he was in the hospital. The plaintiff says he believes that

supervising officer Webb “may” have tampered with and restructured police

accounts but he doesn’t allege that Webb actually did those things or explain

what causes him to believe that Webb did those things. Mere speculation is not

enough even at the pleadings stage. Finally, the plaintiff says he believes that

other officers may have been involved such as Mark Heifner, but Heifner is not

a defendant.

      A complaint must include a short, plain statement describing what each

defendant did or did not do to allegedly violate the plaintiff’s rights. It is not

enough to name an individual or to speculate that an individual may have

taken some action. The plaintiff must allege that the defendant was personally

involved in the deprivation of a constitutional right. Matz v. Kotka, 769 F.3d

517, 528 (7th Cir. 2014). In other words, to be liable for a constitutional

deprivation, the defendant must have caused or participated in the

constitutional deprivation. Pepper v. Vill. of Oak Park, 430 F.3d 806, 810 (7th

Cir. 2005). Moreover, a person is not liable simply because he was a

supervising officer. Sanville v. McCaughtry, 266 F.3d 724, 740 (7th Cir. 2001).

      The court has reviewed the allegations in the amended complaint and

will adopt Judge Joseph’s recommendation. The plaintiff has not described any

acts taken by defendants Hamad, Rudebusch, Mueller, Christensen, Flancher,

McClendon, Constantine, Goepel, Boyle, Larsen, Kallenbach, Brehm, Herold,

Rivers, Spaulding, Smith and Van Hecke that would rise to a violation of the

plaintiff’s constitutional rights. Mueller and Flancher are judges in the Racine

                                          9
County Circuit Court and Rudebusch is a court commissioner. The judges and

court commissioner who entered orders in the plaintiff’s cases are absolutely

immune from awards of damages for acts taken in their judicial capacities,

regardless of whether the plaintiff believes they made mistakes in their rulings.

See Myrick v. Greenwood, 856 F.3d 487, 488 (7th Cir. 2017).

       Finally, the court agrees with Judge Joseph, that construing the

allegations in the complaint and the attachments very liberally, the plaintiff

has stated excessive force/false arrest claims against the remaining

defendants.

II.    Plaintiff’s Request for a Speedy Trial (Dkt. No. 21)

       The plaintiff filed a motion for speedy trial of Case No. 19-cv-1318, and

attached a letter addressed to the Wisconsin Judicial Commission regarding

the Racine County Circuit Court. Dkt. No. 21. Assuming that the plaintiff is

demanding a speedy trial in this federal case, there is no right to a speedy trial

in a civil case. Only criminal defendants have a right to a speedy trial. 18

U.S.C. §3161. The plaintiff filed this lawsuit—he is not a criminal defendant,

but a plaintiff in a civil lawsuit. The court will deny the motion.

III.   Plaintiff’s Request for Summary of Evidence and to Grant Asia Barry
       Power of Attorney (Dkt. No. 25)

       On September 21, 2020, the plaintiff filed a motion for a summary of the

evidence filed to date and asked the court to grant Asia Barry power of attorney

in the event he cannot continue the case. Dkt. No. 25. He explains that Barry is

his “company’s partner and asset’s heiress.” Id.



                                        10
      The court will deny this motion. First, the defendants have not been

served with the complaint. As a result, there is no evidence before the court

beyond the police reports and other documents the plaintiff himself has filed.

The court can provide the plaintiff with a copy of the docket but will not

summarize the documents the plaintiff has filed on his own behalf. Second, the

plaintiff asks the court to appoint Asia Barry as his power of attorney or co-

plaintiff. The Federal Rules of Civil Procedure require that a case must be

prosecuted in the name of the “real party in interest.” Fed. R. Civ. P. 17. The

plaintiff has alleged that certain defendants violated his constitutional rights by

using excessive force against him. Asia Barry has not filed any allegations in

this case. In fact, it appears that, at one point, Barry had a restraining order

against the plaintiff. Barry v. Troupe, Racine County Circuit Court Case No.

2019cv205. Nothing in the amended complaint or any of the filings suggests

that Barry desires to join in this case as a plaintiff (or in any capacity). The

court will deny this motion.

IV.   Proposed Amended Complaint (Dkt. No. 26)

      The plaintiff filed an amended complaint on October 11, 2019, dkt. no. 5,

which Judge Joseph screened, dkt. no. 7. Over a year later, the plaintiff filed a

proposed amended complaint; he listed himself and “Asia M Barry as power of

attorney” as plaintiffs and named Fenderson, all other defendants and added

Jessica Lynott as a defendant. Dkt. No. 26. The plaintiff says that Lynott, an

Assistant District Attorney, violated Wis. Stat. §971.10(3c) during his

misdemeanor cases in Racine County. Id. at 3. He accuses Lynott of pushing

                                         11
back court dates and attempting to “void” his not guilty plea with a competency

hearing. Id. For relief, the proposed amended complaint seeks “Standardize

humans detainment by law enforcement in the state of Wisconsin,” the creation

of a mental illness protocol, federal investigation of each of his cases, seeks

$8,000,008.01 (after taxes and in one payment), and the right to organize,

research and confide in Barry. Id. at 5.

      To the extent that the plaintiff is asking the court to amend his

complaint a second time, the court will deny his request. It is procedurally

incorrect for a plaintiff to file a proposed amended complaint that refers to

another document but does not re-state the allegations against each defendant.

If a plaintiff wants to add a party to a complaint, he must reproduce the

complaint in full, with all the allegations against the former defendants as well

as the new allegations against any new defendants. This is because an

amended complaint takes the place of any prior complaints. The rules allow a

plaintiff to amend his complaint once as a matter of course, which the plaintiff

has already done. The plaintiff must ask the court’s permission to file any

amended complaints, and the plaintiff has not done so.

      The plaintiff seeks to add the Assistant District Attorney assigned to two

cases which appear to have nothing to do with the alleged use of excessive

force during his arrest. The court is allowing the plaintiff to proceed against the

officers he alleges were involved with his arrest. Unrelated claims against

different defendants must be filed in a separate lawsuit. Owens v. Evans, 878

F.3d 559, 566 (7th Cir. 2017).

                                        12
      The plaintiff names an assistant district attorney who he claims is

moving to continue court dates and asking for a competency hearing. Like the

judges and court commissioner, a prosecutor is absolutely immune from suit

for actions taken in initiating and pursuing criminal prosecutions because the

conduct is “intimately associated with the judicial phase of the criminal

process.” Imbler v. Pachtman, 424 U.S. 409, 430-31 (1976)). Absolute

immunity applies even if the attorneys acted “in a manner flawed by grave

procedural error.” John v. Barron, 897 F.2d 1387, 1391 (7th Cir. 1990)).

      The court will not allow the plaintiff to proceed on the proposed amended

complaint.

V.    Plaintiff’s Request for Bodycam Footage (Dkt. No. 32)

      On February 3, 2021, the plaintiff filed a copy of his request to the

Racine Police & Fire Commission and Racine Affirmative Action & Human

Rights for bodycam footage. Dkt. No. 32. The plaintiff had a notary sign the

request and instructed the Commission to send the evidence to this court. Id.

That is not how discovery works in federal court. After the court orders the

complaint to be served on the defendants and after they have responded, the

court will order the parties to confer and file a Rule 26(f) plan—a scheduling

plan. The court will use that plan to set deadlines for the parties to exchange

initial disclosures and discovery and to file dispositive motions. At that point,

the parties may start to collect discovery, following the requirements in the

Federal Rules of Criminal Procedure. If the plaintiff filed this letter in the hope




                                        13
that the court would order the Racine Police and Fire Commission to turn over

the report, his hope will not be realized; the court will not issue such an order.

VI.    Plaintiff’s Motion for In-Custody Speedy Trial (Dkt. No. 36)

       On March 1, 2021, the plaintiff filed a motion for an in-custody speedy

trial demand. Dkt. No. 36. The court explained above that the plaintiff has no

right to an “in-custody speedy trial” in a civil case. The court will deny this

motion.

VII.   Conclusion

       The court OVERRULES the plaintiff’s objections, dkt. no. 9 and ADOPTS

Magistrate Judge Joesph’s recommendation, dkt. no. 7.

       The court ORDERS that defendants Helmi Hamad, Alice Rudebusch,

Emily S. Mueller, Samuel A. Christensen, Faye M. Flancher, Jamie M.

McClendon, Charles Constantine, Robert Goepel, Timothy D. Boyle, Kelly

Larsen, Terrance Kallenbach, Rachel A. Brehm, Steven R. Herold, Richard

Rivers, Joseph R. Spaulding, Michael E. Smith and Jeremiah C. Van Hecke are

DISMISSED.

       The court DENIES the plaintiff’s request for a speedy trial. Dkt. No. 21.

       The court DENIES the plaintiff’s request for summary of evidence and

that Asia Barry be granted power of attorney if the plaintiff cannot continue

with this case. Dkt. No. 25.

       The court CONSTRUES the plaintiff’s proposed amended complaint as a

motion to amend the complaint and DENIES that motion. Dkt. No. 26.




                                        14
      The court DENIES WITHOUT PREJUDICE the plaintiff’s request for

bodycam footage. Dkt. No. 32.

      The court DENIES the plaintiff’s motion for in-custody speedy trial. Dkt.

No. 36.

      The court ORDERS the United States Marshal to serve a copy of the

amended complaint and this order on defendants Bennett F. Thill, Gary F.

Neubauer, Cody J. Dummer, Adam R. Amundsen, Natalie E. Longrie, Allen J.

Wassil, LaVontay Fenderson, A. Felicia Frieri Gaines, and Lennet Webb under

Federal Rule of Civil Procedure 4. The court advises the plaintiff that Congress

requires the U.S. Marshals Service to charge for making or attempting service.

28 U.S.C. §1921(a). The current fee for waiver-of-service packages is $8.00 per

item mailed. The full fee schedule is provided at 28 C.F.R. §§0.114(a)(2), (a)(3).

Although Congress requires the court to order service by the U.S. Marshals

Service precisely because indigent plaintiffs do not have the funds to pay filing

fees, it has not made any provision for these service fees to be waived by either

the court or the U.S. Marshals Service. The court is not involved in collection of

the fee.

      The court ORDERS that the defendants must answer or otherwise

respond to the complaint within the time allowed by the Federal Rules of Civil

Procedure.

      The court ORDERS that plaintiff must submit all correspondence and

pleadings to:




                                        15
      United States District Court
      Office of the Clerk
      Eastern District of Wisconsin
      362 United States Courthouse
      517 E. Wisconsin Avenue

DO NOT MAIL ANYTHING DIRECTLY TO CHAMBERS. It will only delay the

processing of the case.

      The plaintiff must communicate only with the defendants’ lawyer. The

parties may not begin discovery (asking each other for documents) until after

the defendants have answered or otherwise responded and the court has

issued a scheduling order setting deadlines for completing discovery and filing

dispositive motions. The plaintiff should keep a copy of every document she

files with the court. If the plaintiff’s address changes, he must notify the court

immediately; if he doesn’t, he may not receive important notices and

documents relating to her case. If the plaintiff does not file documents by the

deadlines the court sets, the court could dismiss his case for failure to

diligently prosecute it. Civil Local Rule 41(c) (E.D. Wis.).

      Dated in Milwaukee, Wisconsin this 15th day of July, 2021.

                                       BY THE COURT:


                                       _____________________________________
                                       HON. PAMELA PEPPER
                                       Chief United States District Judge




                                         16
